ACCEPTED
                                                                                                            03-14-00340-CV
                                                                                                                    4642634
                                                                                                  THIRD COURT OF APPEALS
                                                                                                             AUSTIN, TEXAS
                                                                                                        3/25/2015 3:43:11 PM
                                                                   Sheppard, Mullin, Richter & Hampton LLP
                                                                                                           JEFFREY D. KYLE
                                                                   2099 Pennsylvania Avenue, NW, Suite 100
                                                                                                                      CLERK
                                                                   Washington, D.C. 20006-6801
                                                                   202.747.1900 main
                                                                   202.747.1901 fax
                                                                   www.sheppardmullin.com
                                                                                    FILED IN
                                                                           3rd COURT OF APPEALS
                                                                                AUSTIN, TEXAS
                                                                   James A. George
                                                                   202.747.2196 direct
                                                                           3/25/2015
                                                                   202.747.3849 fax      3:43:11 PM
                                                                   ageorge@sheppardmullin.com
                                                                              JEFFREY D. KYLE
March 25, 2015                                                                         Clerk
                                                                   File Number: 0XNT-179232




Jeffrey D. Kyle
Clerk of the Court
P.O. Box 12547
Austin, Texas 78711-2547


Re:     Appellants CPS Energy, Time Warner Cable Texas LLC, and Southwestern Bell
        Telephone Company d/b/a AT&T/Cross-Appellant, Public Utility Commission of Texas v.
        Appellee, Public Utility Commission of Texas/Cross-Appellee, CPS Energy, Time
        Warner Cable Texas LLC and Southwestern Bell Telephone Company d/b/a AT&T


Dear Mr. Kyle:

        I am writing in response to the Court’s March 12, 2015 letter regarding oral argument. I
will present oral argument on behalf of Appellant/Cross-Appellee Time Warner Cable Texas
LLC.

Respectfully yours,

/s/ J. Aaron George

J. Aaron George
for SHEPPARD, MULLIN, RICHTER & HAMPTON LLP


SMRH:204103233.1
cc:     Counsel of Record
Jeffrey D. Kyle
March 25, 2015
Page 2


                                   CERTIFICATE OF SERVICE

        I hereby certify that on this the 25th of March, 2015, a true and correct copy of the
foregoing letter was filed and electronically served on the following counsel of record:


                                                   By: /s/ Valerie P. Kirk
                                                       Valerie P. Kirk

 Counsel for CPS Energy:                             Counsel for AT&T Texas:
 Curt D. Brockmann                                   Paul A. Drummond
 CPS Energy                                          Natalie L. Hall
 145 Navarro                                         Len G. Briley, Jr.
 P.O. Box 1771                                       AT&T Legal Department
 San Antonio, TX 78296                               1010 N. St. Mary’s, 14th Floor
 Phone: (210) 353-5689                               San Antonio, Texas 78215
 Fax: (210) 353-6832                                 Phone: (210) 351-4830
 cdbrockmann@cpsenergy.com                           Fax: (210) 886-2127
                                                     paul.drummond@att.com
 HERRERA & BOYLE, PLLC                               natalie.hall@att.com
 Alfred R. Herrera                                   len.briley@att.com
 State Bar No. 09529600
 aherrera@herreraboylelaw.com                        Joseph E. Cosgrove, Jr.
                                                     Katherine C. Swaller
 816 Congress Avenue, Suite 1250
                                                     Thomas Ballo
 Austin, Texas 78701
                                                     AT&T Legal Department
 (512) 474-1492 (Voice)
                                                     816 Congress Avenue, Suite
 (512) 474-2507 (Facsimile)
                                                     1100
                                                     Austin, Texas 78701
                                                     Phone: (512) 457-2304
 Counsel for Public Utility Commission of
                                                     Fax: (512) 870-3420
 Texas:
                                                     joseph.cosgrove.jr@att.com
 Douglas Fraser
                                                     katherine.swaller@att.com
 Megan Neal
                                                     thomas.ballo@att.com
 Kellie E. Billings-Ray
 Office of the Attorney General
                                                     Michael T. Sullivan
 P.O. Box 12548, Capitol Station
                                                     Mayer Brown LLP
 Austin, Texas 78711-02548
                                                     71 S. Wacker Drive
 Phone: (512) 463-2012
                                                     Chicago, IL 60606
 Fax: (512) 457-4610
                                                     Phone: (312) 782-0600
 douglas.fraser@texasattorneygeneral.gov
                                                     Fax: (312) 706-8689
 megan.neal@texasattorneygeneral.gov
                                                     msullivan@mayerbrown.com
 kellie.billings-ray@texasattorneygeneral.gov